Exhibit 10.34

MANAGEMENT UNIT SUBSCRIPTION AGREEMENT

(Profits Interest Grant)

THIS MANAGEMENT UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) by and between
Apria Holdings LLC, a Delaware limited liability company (the “Company”), and
Daniel Greenleaf (“Individual”) is made as of December 27, 2012.

WHEREAS, Individual’s employment with the Company and its Affiliates terminated
on November 29, 2012 (the “Separation”);

WHEREAS, in connection with Individual’s Separation, Individual desires to
subscribe for and acquire from the Company, and the Company desires to issue and
provide to Individual, 348,877 of the Company’s Class B Units and 290,731 of the
Company’s Class C Units (the “Units”) on the terms and subject to the conditions
hereof; and

WHEREAS, this Agreement is one of several agreements being entered into by the
Company or its Subsidiaries from time to time with certain persons who are, will
be, or were key employees of the Company or one or more Affiliates (collectively
with Individual, the “Management Investors”) as part of a management equity
purchase plan designed to comply with Regulation D or Rule 701, as applicable,
promulgated under the Securities Act (as defined below);

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein,
the parties hereto agree as follows:

 

1. Definitions.

1.1 Affiliate. An “Affiliate” of, or Person “Affiliated” with, a specified
Person shall mean a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified.

1.2 Agreement. The term “Agreement” shall have the meaning set forth in the
preface.

1.3 Apria. The term “Apria” means Apria Healthcare Group, Inc., a Delaware
corporation.

1.4 Blackstone. The term “Blackstone” means Blackstone Capital Partners V L.P.
and its Affiliates.

1.5 Board. The “Board” shall mean the Company’s Board of Directors.

 

1



--------------------------------------------------------------------------------

1.6 Change of Control. The term “Change of Control” shall have the meaning set
forth in the LLC Agreement.

1.7 Closing. The term “Closing” shall have the meaning set forth in Section 2.2.

1.8 Closing Date. The term “Closing Date” shall have the meaning set forth in
Section 2.2.

1.9 Company. The term “Company” shall have the meaning set forth in the preface.

1.10 Cost. The term “Cost” shall mean the price per Unit paid by Individual, if
any, as proportionately adjusted for all subsequent distributions of Units and
other recapitalizations and less the amount of any distributions (excluding tax
distributions) made with respect to the Units pursuant to the Company’s
organizational documents; provided that “Cost” may not be less than zero.

1.11 Fair Market Value. The term “Fair Market Value” used in connection with the
value of Units shall mean (a) if there is a public market for the equity of the
Company or Apria on the applicable date, the value for the Units shall be
implied by the average of the high and low closing bid prices of such equity
during the last 10 trading days on the stock exchange on which the equity is
principally trading or (b) if there is no public market for the equity on such
date, the value for the Units shall be determined in good faith by the Board
after consultation with the Chief Executive Officer and Chief Financial Officer
of Apria, in either case assuming, for purposes of determining Fair Market
Value, application of the distribution and dissolution provisions contained in
Sections 4.4 and 5.2(b) of the LLC Agreement.

1.12 Financing Default. The term “Financing Default” shall mean an event which
would constitute (or with notice or lapse of time or both would constitute) an
event of default under any of the financing documents of the Company or its
Affiliates from time to time (collectively, the “Financing Agreements”) and any
restrictive financial covenants contained in the organizational documents of the
Company or its Affiliates.

1.13 Individual. The term “Individual” shall have the meaning set forth in the
preface.

1.14 Individual’s Group. The term “Individual’s Group” shall have the meaning
set forth in Section 4.1(a).

 

2



--------------------------------------------------------------------------------

1.15 LLC Agreement. The term “LLC Agreement” shall have the meaning set forth in
the Securityholders Agreement.

1.16 Management Investors. The term “Management Investors” shall have the
meaning set forth in the preface.

1.17 Permitted Transferee. The term “Permitted Transferee” means any Person to
whom Individual transfers Units in accordance with the Securityholders Agreement
(other than the Sponsor and the Company and their respective Affiliates and
except for transfers pursuant to a Public Offering).

1.18 Person. The term “Person” shall mean any individual, corporation,
partnership, limited liability company, trust, joint stock company, business
trust, unincorporated association, joint venture, governmental authority or
other entity of any nature whatsoever.

1.19 Public Offering. The term “Public Offering” shall have the meaning set
forth in the Securityholders Agreement.

1.20 Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
shall mean Individual’s breach of any section in Appendix A hereto.

1.21 Securities Act. The term “Securities Act” shall mean the Securities Act of
1933, as amended, and all rules and regulations promulgated thereunder, as the
same may be amended from time to time.

1.22 Securityholders Agreement. The term “Securityholders Agreement” shall mean
the Amended and Restated Securityholders Agreement dated as of April 8, 2010
among the Sponsor, one or more Management Investors and the Company, as it may
be amended or supplemented thereafter from time to time.

1.23 Sponsor. The term “Sponsor” means Blackstone.

1.24 Subsidiary. The term “Subsidiary” means any corporation, limited liability
company, partnership or other entity with respect to which another specified
entity has the power to

 

3



--------------------------------------------------------------------------------

vote or direct the voting of sufficient securities to elect directors (or
comparable authorized persons of such entity) having a majority of the voting
power of the board of directors (or comparable governing body) of such entity.

1.25 Unvested Units. The term “Unvested Units” means, with respect to
Executive’s Class B Units and Class C Units, the number of such Units that are
not “Vested Units”.

1.26 Vested Units. The term “Vested Units” shall mean, with respect to an
Executive’s Class B Units and Class C Units, the number of such Units that are
vested and nonforfeitable, as determined in accordance with Schedule I attached
hereto.

 

2. Subscription for and Grant of Units.

2.1 Grant of Units. Pursuant to the terms and subject to the conditions set
forth in this Agreement, Individual hereby subscribes for and agrees to acquire,
and the Company hereby agrees to issue and award to Individual on the Closing
Date, 348,877 Class B Units and 290,731 Class C Units in exchange for services
performed for the Company and its Subsidiaries by Individual. Notwithstanding
anything to the contrary in the LLC Agreement, Executive’s initial distributions
in respect of each Class B Unit granted pursuant to this Agreement shall be
foregone and shall instead be distributed in respect of other Units until such
time as the cumulative foregone distributions in respect of each such Class B
Unit equals $0.10 (the “Delayed Amount Per Class B Unit”). Once the Delayed
Amount Per Class B Unit has been foregone, Executive shall then be entitled to
receive 100% of all subsequent distributions to holders of Units until Executive
shall have received distributions in respect of this sentence per Class B Unit
equal to the Delayed Amount Per Class B Unit. Thereafter, Executive shall be
entitled to receive distributions in connection with each Class B Unit
calculated in the same manner as other Class B Units. The intent of the
foregoing exclusion is to ensure that the Class B Units do not participate in a
distribution of any profits or increase in the value of the Company created
prior to the Closing Date, such that the Class B Units qualify as “profits
interests” on the date of the conversion under applicable tax laws.

2.2 The Closing. The closing (the “Closing”) of the grant of Units hereunder
shall take place on December 27, 2012 (the “Closing Date”).

2.3 Section 83(b) Election. Within 10 days after the Closing, Individual shall
provide the Company with a copy of a completed election under Section 83(b) of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder. Individual shall timely (within 30 days of the Closing) file (via
certified mail, return receipt requested) such election with the Internal
Revenue Service and shall thereafter notify the Company it has made such timely
filing. Individual should consult his or her tax advisor regarding the
consequences of a Section 83(b) election, as well as the receipt, vesting,
holding and sale of Units.

 

4



--------------------------------------------------------------------------------

2.4 Closing Conditions. Notwithstanding anything in this Agreement to the
contrary, the Company shall be under no obligation to issue, or grant to
Individual any Units unless (i) the representations of Individual contained in
Section 3 hereof are true and correct in all material respects as of the Closing
Date and (ii) Individual is not in breach of any agreement, obligation or
covenant herein required to be performed or observed by Individual on or prior
to the Closing Date.

 

3. Investment Representations and Covenants of Individual.

3.1 Units Unregistered. Individual acknowledges and represents that Individual
has been advised by the Company that:

(a) the offer and sale of the Units have not been registered under the
Securities Act;

(b) the Units must be held indefinitely and Individual must continue to bear the
economic risk of the investment in the Units unless the offer and sale of such
Units are subsequently registered under the Securities Act and all applicable
state securities laws or an exemption from such registration is available (or as
otherwise provided in the Securityholders Agreement);

(c) there is no established market for the Units and it is not anticipated that
there will be any public market for the Units in the foreseeable future;

(d) a restrictive legend in the form set forth below and the legends set forth
in Section 8.2(a) and (b) of the Securityholders Agreement shall be placed on
the certificates, if any, representing the Units:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
REPURCHASE OPTIONS AND OTHER PROVISIONS SET FORTH IN A MANAGEMENT UNITS
SUBSCRIPTION AGREEMENT WITH THE ISSUER, AS AMENDED AND MODIFIED FROM TIME TO
TIME, A COPY OF WHICH MAY BE OBTAINED BY THE HOLDER HEREOF AT THE ISSUER’S
PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE”; and

(e) a notation shall be made in the appropriate records of the Company
indicating that the Units are subject to restrictions on transfer and, if the
Company should at some time in the future engage the services of a securities
transfer agent, appropriate stop-transfer instructions will be issued to such
transfer agent with respect to the Units.

3.2 Additional Investment Representations. Individual represents and warrants
that:

(a) Individual’s financial situation is such that Individual can afford to bear
the economic risk of holding the Units for an indefinite period of time, has
adequate means for providing for Individual’s current needs and personal
contingencies, and can afford to suffer a complete loss of Individual’s
investment in the Units;

 

5



--------------------------------------------------------------------------------

(b) Individual’s knowledge and experience in financial and business matters are
such that Individual is capable of evaluating the merits and risks of the
investment in the Units;

(c) Individual understands that the Units are a speculative investment which
involves a high degree of risk of loss of Individual’s investment therein, there
are substantial restrictions on the transferability of the Units and, on the
Closing Date and for an indefinite period following the Closing, there will be
no public market for the Units and, accordingly, it may not be possible for
Individual to liquidate Individual’s investment in case of emergency, if at all;

(d) the terms of this Agreement provide that under certain circumstances, the
Company and its Affiliates have the right to repurchase the Units at a price
which may, under certain circumstances, be less than the Fair Market Value
thereof;

(e) Individual understands and has taken cognizance of all the risk factors
related to the purchase of the Units and, other than as set forth in this
Agreement, no representations or warranties have been made to Individual or
Individual’s representatives concerning the Units or the Company or their
prospects or other matters;

(f) Individual has been given the opportunity to examine all documents and to
ask questions of, and to receive answers from, the Company and its
representatives concerning the Company and its Subsidiaries, the Securityholders
Agreement, the Company’s organizational documents and the terms and conditions
of the purchase of the Units and to obtain any additional information which
Individual deems necessary;

(g) all information which Individual has provided to the Company and the
Company’s representatives concerning Individual and Individual’s financial
position is complete and correct as of the date of this Agreement; and

(h) Individual is an “accredited investor” within the meaning of Rule 501(a)
under the Securities Act.

3.3 Other Representations. Individual acknowledges that Blackstone and its
Affiliates may, from time to time, provide services to the Company and its
Affiliates for which a fee will be paid by the Company or its Affiliates,
including an annual monitoring/advisory fee.

 

6



--------------------------------------------------------------------------------

4. Certain Sales and Forfeitures; Variations to Securityholders Agreement.

4.1 Call Option.

(a) From the date hereof until July 15, 2015 (the “Termination Call Period”) and
for 210 days following each of (1) the date Individual commits a Restrictive
Covenant Violation or engages in Competitive Activity (as defined in Section 6
of this Agreement) not constituting a Restrictive Covenant Violation without the
consent of the Board (or, in either case, if later, the date on which the Board
has actual knowledge (or reasonably should have knowledge) of such action) and
(2) the date that is six months and one day after the date on which the
Individual became vested in the applicable Units, the Company shall have the
right to purchase (the “Call Option”), and Individual and Individual’s Permitted
Transferees (hereinafter sometimes collectively referred to as the “Individual’s
Group”) shall be required to sell to the Company, all Units then held by such
member of Individual’s Group (it being understood that if Units of any class
subject to repurchase hereunder may be repurchased at different prices, the
Company may elect to repurchase only the portion of the Units of such class
subject to repurchase hereunder at the lower price) at a price per Unit equal to
the applicable purchase price determined as follows:

(i) Termination Call Period. Except where Section 4.1(a)(ii) applies, during the
Termination Call Period, the purchase price per Unit will be the Fair Market
Value thereof (measured as of the date that the relevant election to purchase
such Units is delivered (the “Valuation Date”));

(ii) Restrictive Covenant Violation. In the event of a Restrictive Covenant
Violation, the purchase price per Unit will be the lesser of (A) Fair Market
Value thereof (measured as of the Valuation Date) and (B) Cost;

(iii) Competitive Activity. In the event Individual engages in a Competitive
Activity not constituting a Restrictive Covenant Violation without the consent
of the Board, the purchase price per Unit will be the Fair Market Value thereof
(measured as of the Valuation Date).

The Call Option (except in respect of any event described in Section 4.1(a)(ii))
shall expire upon the occurrence of a Public Offering.

(b) If the Company desires to exercise its Call Option pursuant to this
Section 4.2, the Company shall send written notice to each member of
Individual’s Group of its intention to purchase Units, specifying the number of
Units to be purchased (the “Call Notice”). Subject to the provisions of
Section 5, the closing of the purchase shall take place at the principal office
of the Company on a date specified by the Company no later than the 30th day
after the giving of the Call Notice.

(c) If the Unvested Units do not become Vested Units on or before December 31,
2014, then such Unvested Units shall be forfeited (or, to the extent a
forfeiture is not permissible under applicable law for any reason, the Unvested
Units shall be subject to the Call Option in Section 4.2(a) with the purchase
price per Unvested Unit equal to the lesser of (A) Fair Market Value thereof
(measured as of the Valuation Date) and (B) Cost).

(d) Notwithstanding the foregoing, if the Company elects not to exercise its
Call Option pursuant to this Section 4.1, the Sponsor may elect to purchase such
Units on the same terms and conditions set forth in this Section 4.1 by
providing written notice to each member of Individual’s Group of its intention
to purchase Units.

 

7



--------------------------------------------------------------------------------

4.2 Obligation to Sell Several. If there is more than one member of Individual’s
Group, the failure of any one member thereof to perform its obligations
hereunder shall not excuse or affect the obligations of any other member
thereof, and the closing of the purchases from such other members by the Company
shall not excuse, or constitute a waiver of its rights against, the defaulting
member.

 

5. Certain Limitations on the Company’s Obligations to Purchase Units.

5.1 Prohibition of Purchases. Notwithstanding anything to the contrary contained
herein, the Company shall not be obligated to purchase any Units at any time
pursuant to Section 4, regardless of whether it has delivered a notice of its
election to purchase any such Units, to the extent that the purchase of such
Units or the payment to the Company or one of its Subsidiaries of a cash
dividend or distribution by a Subsidiary of the Company that is necessary to
fund such purchase (together with any other purchases of Units pursuant to
Section 4 or pursuant to similar provisions in agreements with other employees
of the Company and its Subsidiaries of which the Company has at such time been
given or has given notice and together with cash dividends and distributions
necessary to fund such other purchases) would result in a violation of any law,
statute, rule, regulation, policy, order, writ, injunction, decree or judgment
promulgated or entered by any federal, state, local or foreign court or
governmental authority applicable to the Company or any of its Subsidiaries or
any of its or their property. The Company shall, within fifteen days of learning
of any such fact, so notify the members of Individual’s Group that it is not
obligated to purchase Units hereunder.

5.2 Payment for Units. If at any time the Company elects or is required to
purchase any Units pursuant to Section 4, the Company shall pay the purchase
price for the Units it purchases (i) first, by the cancellation of any
indebtedness, if any, owing from Individual to the Company or any of its
Subsidiaries (which indebtedness shall be applied pro rata against the proceeds
receivable by each member of Individual’s Group receiving consideration in such
repurchase) and (ii) then, by the Company’s delivery of a check or wire transfer
of immediately available funds for the remainder of the purchase price, if any,
against delivery of the certificates or other instruments, if any, representing
the Units so purchased, duly endorsed; provided that if (x) any of the
conditions set forth in Section 5.1 exists or (y) such purchase of Units would
result in a Financing Default, in each case which prohibits such cash payment
(either directly or indirectly as a result of the prohibition of a related cash
dividend or distribution) (each a “Cash Payment Restriction”), the portion of
the cash payment so prohibited may be made, to the extent such payment is not
prohibited, by the Company’s delivery of a junior subordinated promissory note
(which shall be subordinated and subject in right of payment to the prior
payment of any debt outstanding under the senior Financing Agreements and any
modifications, renewals, extensions, replacements and refunding of all such
indebtedness) of the Company (a “Junior Subordinated

 

8



--------------------------------------------------------------------------------

Note”) in a principal amount equal to the balance of the purchase price, payable
within ten days after the Cash Payment Restriction no longer exists, and bearing
interest payable (and compounded to the extent not so paid) as of the last day
of each year at the interest rate payable under the senior financing credit
facilities of the Company or its Subsidiaries (as applicable) from time to time,
and all such accrued and unpaid interest payable on the date of the payment of
principal (or, if applicable, the last installment of principal), with payments
to be applied in the order of: first to any enforcement costs incurred by
Individual or Individual’s Group, second to interest and third to principal. The
Company shall have the right set forth in clause (i) of the first sentence of
this Section 5.2 whether or not the member of Individual’s Group selling such
Units is an obligor of the Company. The principal of, and accrued interest on,
any such Junior Subordinated Note may be prepaid in whole or in part at any time
at the option of the Company. To the extent that the Company is prohibited from
paying accrued interest, that is required to be paid on any Junior Subordinated
Note prior to maturity, due to the existence of any Cash Payment Restriction,
such interest shall be cumulated, compounded calendar quarterly, and accrued
until and to the extent that such Cash Payment Restriction no longer exists, at
which time such accrued interest shall be immediately paid. Notwithstanding any
other provision in this Agreement, the Company may elect to pay the purchase
price hereunder in shares or other equity securities of one of its direct or
indirect Subsidiaries with a fair market value equal to the applicable purchase
price, provided that such Subsidiary promptly repurchases such shares or other
equity securities for cash equal to the applicable purchase price or a Junior
Subordinated Note (if otherwise permissible hereunder) with a principal amount
equal to the applicable purchase price.

5.3 Repayment of Proceeds. If a Restrictive Covenant Violation occurs, then
Individual shall be required to pay to the Company, within 10 business days’ of
the Company’s request to Individual therefor, an amount equal to the excess, if
any, of (A) the aggregate after-tax proceeds (taking into account all amounts of
tax that would be recoverable upon a claim of loss for payment of such proceeds
in the year of repayment) Individual received upon the sale or other disposition
of, or distributions in respect of, Individual’s Units over (B) the aggregate
Cost of such Units.

 

6. Restrictive Covenant Violation; Competitive Activity.

(a) Individual acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees, in his
capacity as an investor and equityholder in the Company and its Affiliates, to
the provisions of Appendix A to this Agreement. Individual acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Appendix A would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Individual agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

(b) Individual shall be deemed to have engaged in “Competitive Activity” if
Individual engages, in any conduct that would be a Restrictive Covenant
Violation if it occurred during the relevant periods specified in Appendix A
(even if such conduct occurs after the relevant periods). For the avoidance of
doubt, any conduct that constitutes Competitive Activity but not a Restrictive
Covenant Violation shall not be prohibited hereby, but instead shall serve to
provide that the Call Option may be exercised pursuant to Section 4.1 hereof.

 

9



--------------------------------------------------------------------------------

7. Miscellaneous.

7.1 Transfers. Prior to the transfer of Units to a Permitted Transferee,
Individual shall deliver to the Company a written agreement of the proposed
transferee (a) evidencing such Person’s undertaking to be bound by the terms of
this Agreement and (b) acknowledging that the Units transferred to such Person
will continue to be Units for purposes of this Agreement in the hands of such
Person. Any transfer or attempted transfer of Units in violation of any
provision of this Agreement or the Securityholders Agreement shall be void, and
the Company shall not record such transfer on its books or treat any purported
transferee of such Units as the owner of such Units for any purpose.

7.2 Recapitalizations, Exchanges, Etc., Affecting Units. The provisions of this
Agreement shall apply, to the full extent set forth herein with respect to the
Units, to any and all securities of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for, or in substitution of the
Units, by reason of any dividend payable in Units, issuance of Units,
combination, recapitalization, reclassification, merger, consolidation or
otherwise.

7.3 No Employment. Nothing contained in this Agreement shall be deemed to
obligate the Company or any Subsidiary of the Company to employ Individual in
any capacity whatsoever.

7.4 Cooperation. Individual agrees to cooperate with the Company in taking
action reasonably necessary to consummate the transactions contemplated by this
Agreement.

7.5 Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided, however, that no Transferee
shall derive any rights under this Agreement unless and until such Transferee
has executed and delivered to the Company a valid undertaking and becomes bound
by the terms of this Agreement; and provided further that the Sponsor is a third
party beneficiary of this Agreement and shall have the right to enforce the
provisions hereof.

 

10



--------------------------------------------------------------------------------

7.6 Amendment; Waiver. This Agreement may be amended only by a written
instrument signed by the parties hereto. No waiver by any party hereto of any of
the provisions hereof shall be effective unless set forth in a writing executed
by the party so waiving.

7.7 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed therein. Any suit, action or
proceeding with respect to this Agreement, or any judgment entered by any court
in respect of any thereof, shall be brought in any court of competent
jurisdiction in the State of New York or the State of Delaware, and each of the
Company and the members of Individual’s Group hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such suit, action, proceeding
or judgment. Each of the members of Individual’s Group and the Company hereby
irrevocably waives (i) any objections which it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement brought in any court of competent jurisdiction in the State of
Delaware or the State of New York, (ii) any claim that any such suit, action or
proceeding brought in any such court has been brought in any inconvenient forum
and (iii) any right to a jury trial.

7.8 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when delivered by hand or overnight
courier or three postal delivery days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below in this Agreement, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

(a) If to the Company:

Apria Holdings LLC

c/o Apria Healthcare Group Inc.

Apria Healthcare Group Inc.

26220 Enterprise Court

Lake Forest, California 92630

Attention: General Counsel

with a copy (which shall not constitute notice) to:

The Blackstone Group

345 Park Avenue

New York, NY 10154

Attention: Neil P. Simpkins

and

 

11



--------------------------------------------------------------------------------

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Attention: Gregory T. Grogan

If to Individual:

To the most recent address of Individual set forth in the personnel records of
the Company.

7.9 Integration. This Agreement and the documents referred to or delivered
pursuant hereto which form a part hereof contain the entire understanding of the
parties with respect to the subject matter hereof and thereof (provided that
other units of the Company have been issued to Individual pursuant to other
subscription agreements, which agreements remain in full force and effect and
are not modified hereby). There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings with respect to the
subject matter hereof other than those expressly set forth herein and therein.
This Agreement supersedes all prior agreements and understandings between the
parties with respect to such subject matter.

7.10 Counterparts. This Agreement may be executed in separate counterparts, and
by different parties on separate counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

7.11 Injunctive Relief. Individual and Individual’s Permitted Transferees each
acknowledges and agrees that a violation of any of the terms of this Agreement
will cause the Company irreparable injury for which adequate remedy at law is
not available. Accordingly, it is agreed that the Company shall be entitled to
an injunction, restraining order or other equitable relief to prevent breaches
of the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction in the United States or
any state thereof, in addition to any other remedy to which it may be entitled
at law or equity.

7.12 Rights Cumulative; Waiver. The rights and remedies of Individual and the
Company under this Agreement shall be cumulative and not exclusive of any rights
or remedies which either would otherwise have hereunder or at law or in equity
or by statute, and no failure or delay by either party in exercising any right
or remedy shall impair any such right or remedy or operate as a waiver of such
right or remedy, nor shall any single or partial exercise of any power or right
preclude such party’s other or further exercise or the exercise of any other
power or right. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach and no failure by either party to exercise any right or
privilege

 

12



--------------------------------------------------------------------------------

hereunder shall be deemed a waiver of such party’s rights or privileges
hereunder or shall be deemed a waiver of such party’s rights to exercise the
same at any subsequent time or times hereunder.

*    *    *    *    *

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

 

 

Daniel Greenleaf



--------------------------------------------------------------------------------

APRIA HOLDINGS LLC

By:  

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Schedule I

Performance-Vesting Units

1. 58,146 of the Class B Units granted hereunder shall be “Vested Units.”

2. 290,731 of the Class B Units granted hereunder and all Class C Units granted
hereunder will be “Performance-Vesting Units.” Initially, all
Performance-Vesting Units will be Unvested Units.

3. If the Sponsor receives cash proceeds (not subject to any clawback, indemnity
or similar contractual obligation) in respect of 25% of its units in the Company
equal to at least 200% of its aggregate capital contributions for such units
prior to December 31, 2014, then all of the Performance-Vesting Units shall
become Vested Units.

Any Performance-Vesting Units that are Unvested Units on December 31, 2014 shall
be immediately forfeited by Executive (or, to the extent a forfeiture is not
permissible, such Performance-Vesting Units that are Unvested Units shall be
subject to the Call Option in Section 4.2(a) with the purchase price per
Unvested Unit equal to the lesser of (A) Fair Market Value thereof (measured as
of the Valuation Date) and (B) Cost).



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenants

1. Confidentiality; Non-Compete; Non-Solicit; Non-Disparagement.

(a) For the purposes of this Appendix A, any reference to the “Company” shall
mean the Company and its Subsidiaries, collectively. In view of the fact that
Executive’s work for the Company brought Individual into close contact with many
confidential affairs of the Company not readily available to the public, and
plans for further developments, Individual agrees:

(i) Individual will not at any time (x) retain or use for the benefit, purposes
or account of Individual or any other person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(ii) “Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Individual’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Individual by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed (including via subpoena); provided that Individual shall
give prompt Notice to the Company of such requirement of law, disclose no more
information than is so required, and cooperate with any attempts by the Company
to obtain a protective order or similar treatment.

(iii) Except as required by law, Individual will not disclose to anyone, other
than Individual’s immediate family and legal or financial advisors, the
existence or contents of this Agreement; provided, that Individual may disclose
to any prospective future employer the notice provisions of this Appendix A
provided they agree to maintain the confidentiality of such terms.

(iv) As of the date hereof, Individual shall (x) cease and not hereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its



--------------------------------------------------------------------------------

subsidiaries or affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Individual’s possession or control (including any of the foregoing
stored or located in Individual’s office, home, laptop or other computer,
whether or not Company property) that contain Confidential Information or
otherwise relate to the business of the Company, its affiliates and
subsidiaries, except that Individual may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information and his rolodex (or other physical or electronic address book); and
(z) fully cooperate with the Company regarding the delivery or destruction of
any other Confidential Information not within Individual’s possession or control
of which Individual is or becomes aware.

(b) Individual acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) Individual will not, prior to November 29, 2013 (the period between the date
hereof and such date, the “Restricted Period”), accept an employment or
consulting relationship (or own or have any financial interest in), directly or
indirectly, with any entity engaged in the business of home respiratory therapy,
home infusion therapy, and home medical equipment, within the United States.

(ii) During the Restricted Period, Individual will not influence or attempt to
influence customers of the Company or its subsidiaries or any of its present or
future subsidiaries or affiliates, either directly or indirectly, to divert
their business to any individual, partnership, firm, corporation or other entity
then in competition with the business of the Company or any subsidiary or
affiliate of the Company.

(iii) Individual will not, prior to November 29, 2014, initiate or respond to
communications with any of the employees of the Company or its subsidiaries who
earned annually $50,000 or more as a Company or subsidiary employee during the
twelve-month period prior to the termination of such employee’s employment with
the Company, for the purpose of soliciting such employee, or facilitating the
hiring of any such employee, to work for any other business, individual,
partnership, firm, corporation, or other entity; and

Notwithstanding anything to the contrary in this Agreement, Individual may,
directly or indirectly own, solely as an investment, securities of any Person
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Individual (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

(c) Individual will not, other than as required by law or by order of a court or
other competent authority, make or publish, or cause any other person to make or
publish, any statement that is disparaging or that reflects negatively upon the
Company or its affiliates, or that is or reasonably would be expected to be
damaging to the reputation of the Company or its affiliates.

 

A-2



--------------------------------------------------------------------------------

(d) It is expressly understood and agreed that although Individual and the
Company consider the restrictions contained in this Appendix A to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction,
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Individual, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(e) The period of time during which the provisions of this Appendix A shall be
in effect shall be extended by the length of time during which Individual is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

2. Specific Performance; Survival.

(a) Individual acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of this Appendix A would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach. In recognition of this fact, Individual agrees
that, in the event of such a breach or threatened breach, in addition to any
remedies at law, the Company, without posting any bond, shall be entitled to
suspend making any payments or providing any benefit otherwise required by this
Agreement and obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.

 

A-3